Case 1:19-cv-00742-LPS Document 67 Filed 06/17/19 Page 1 of 2 PageID #: 4173




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,                                  Civil Action No. 19-742-LPS

                         Plaintiffs,

         v.
                                                      JURY TRIAL DEMANDED
 VMWARE, INC.,

                         Defendant.


                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the admission

pro hac vice of Wesley Lanier White to represent Plaintiffs Cirba Inc. (d/b/a Densify) and Cirba IP,

Inc. in this matter.

Dated: June 17, 2019


                                                    /s/ Kenneth L. Dorsney
                                                 Kenneth L. Dorsney (#3726)
                                                 MORRIS JAMES LLP
                                                 500 Delaware Ave., Ste. 1500
                                                 Wilmington, DE 19801-1494
                                                 Tel: (302) 888-6800
                                                 kdorsney@morrisjames.com

                                                 Attorneys for Plaintiffs
                                                 Cirba Inc. (d/b/a Densify) and Cirba IP, Inc.


                                ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.

Date: ________________                        _______________________________
                                              United States District Court Chief Judge
Case 1:19-cv-00742-LPS Document 67 Filed 06/17/19 Page 2 of 2 PageID #: 4174




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify I am generally

familiar with this Court’s Local Rules. In accordance with the Standing Order for District Court

Fund effective August 30, 2016, I further certify that the annual fee of $25.00 will be submitted

upon the filing of this motion.



           17 2019
Date: June ____,

                                             Signed: ____________________________
                                                    Wesley Lanier White, Esq.
                                                    REICHMAN JORGENSEN LLP
                                                    100 Park Avenue
                                                    Suite 1600
                                                    New York, NY 10017
                                                    (212) 381-1965
                                                    wwhite@reichmanjorgensen.com
